Citation Nr: 0604268	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD), including as due to undiagnosed 
illness.

3.  Entitlement to service connection for urticaria and 
angioedema, including light sensitivity, including as due to 
undiagnosed illness.

4.  Entitlement to service connection for degenerative joint 
disease of the right hip, including as due to undiagnosed 
illness. 

5.  Entitlement to service connection for generalized joint 
pain, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 1995 and February 1998.  
The appeal is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran is a Persian Gulf veteran.  

3.  The veteran does not have a current diagnosis of PTSD.

4.  The veteran's psychiatric disorder, diagnosed as 
depression or depressive reaction, is not related to service 
and may not be presumed to be related to service.  

5.  Urticaria and angioedema, including light sensitivity, 
are not related to service and may not be presumed to be 
related to service.

6.  Degenerative joint disease of the right hip is not 
related to service and may not be presumed to be related to 
service.

7.  Generalized joint pain is not related to service and may 
not be presumed to be related to service.  
CONCLUSIONS OF LAW

1.  The veteran is a Persian Gulf veteran.  38 C.F.R. § 3.317 
(2005).

2.  PTSD was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A psychiatric disorder, other than PTSD, is not the 
result of an undiagnosed illness for compensation purposes 
and was not otherwise incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

4.  Urticaria and angioedema, including light sensitivity, 
are not the result of an undiagnosed illness for compensation 
purposes and was not otherwise incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

5.   Degenerative joint disease of the right hip is not the 
result of an undiagnosed illness for compensation purposes, 
was not otherwise incurred in or aggravated in service, and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).

6.  Generalized joint pain is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by letter 
dated in July 2004, as well as information provided in the 
July 995 and February 1998 rating decisions and February 1998 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the May supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that, because the rating actions on appeal 
were issue in July 1995 and February 1998, before the 
November 2000 enactment of the VCAA, there is no VCAA notice 
prior to the rating decisions.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In addition, the July 2004 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  See 38 C.F.R. § 3.159(b)(1).  However, as 
discussed above, the Board finds that the RO ultimately 
provided all notice required by the statute and that the RO 
readjudicated the claim in the May 2005 supplemental 
statement of the case after such notice.  In addition, the 
Board is satisfied that, based on the VCAA notice provided, 
the veteran and his representative were fully aware of the 
rights and responsibilities under the VCAA regulation.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (defect in 
notice may be cured by the appellant's actual knowledge that 
certain evidence was required and that she should have 
provided it, or that a reasonable person could be expected to 
understand what was needed from the notice provided).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing or content of the 
VCAA notice resulted in any prejudice to the veteran.  See 
id. (the appellant bears the initial burden of demonstrating 
VA's error in the adjudication of a claim and how that error 
was prejudicial).  Therefore, the Board finds that any defect 
in notice constitutes harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error). 

With respect to the duty to assist, service medical records, 
VA outpatient records, private medical records, and VA 
examination reports dated in March 1996 and November 1997 
have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that she has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to assist.  38 U.S.C.A. § 5103.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  In addition, compensation may be 
paid for a medically unexplained chronic multisymptom illness 
defined by a cluster of signs or symptoms, i.e., chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, and 
any illness determined by regulation to warrant presumptive 
service connection.  38 U.S.C.A. 
§ 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(i).  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (effective March 1, 
2002); 68 Fed. Reg. 34,539 (June 10, 2003) (amendments to 
38 C.F.R. § 3.317 applicable as of March 1, 2002).  See 
generally 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000; VAOPGCPREC 7-2003 
(concerning the applicability of amendments to a law or 
regulation).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  A disability is considered 
"chronic" if it has existed for six months or more or if 
the disability exhibits intermittent episodes of improvement 
and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  See Veterans 
Education and Benefits Expansion Act of 2001, supra; 68 Fed. 
Reg. 34,539.  

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i); 66 Fed. Reg. 56,614 
(Nov. 9, 2001) (interim final rule).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that service records 
demonstrate that the veteran served in the Southwest Asia 
theater of operations from January 1991 to March 1991, for 
purposes of establishing her status was a "Persian Gulf 
veteran."  38 C.F.R. § 3.317(d).

I.  PTSD

The veteran does not have a current diagnosis of PTSD.  
Specifically, VA afforded the veteran an examination in March 
1996; the diagnoses noted by the examiner included "[PTSD] 
not found."  The law specifically limits service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran has suggested that she currently has 
PTSD as a result of service, she is not competent to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  The Board acknowledges that the 
veteran is a registered nurse, but emphasizes that there is 
no basis for finding that she has any particular training or 
education that makes her a competent source for a diagnosis 
or opinion as to the etiology of her disorder.  See Black v. 
Brown, 10 Vet. App. 279 (1997) (opinion of the veteran's 
wife, a registered nurse, regarding his heart attack was not 
a competent medical opinion as there was no evidence that she 
had special knowledge regarding cardiology or that she 
participated in the veteran's care).  Because there is no 
competent evidence of a current diagnosis of PTSD, the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107; Gilbert, supra.  

II. A psychiatric disorder (other than PTSD), including as 
due to undiagnosed illness.

Diagnoses of depressive reaction (March 1996 and November 
1997 VA examination reports) and depression (August 1996 VA 
examination report) have been noted.  However, the very 
essence of a claim concerning an undiagnosed illness is that 
there is no diagnosis to account for the symptomatology.  
Therefore, the Board finds that the presumption of service 
connection is not for application.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Service connection for psychiatric symptoms is also not 
warranted on a direct basis.  Service medical records are 
devoid of any complaints or diagnosis of a psychiatric 
disability.  In fact, there is no evidence of a psychiatric 
diagnosis until March 1996.  38 C.F.R. § 3.303(b).  Moreover, 
there is no competent evidence of a nexus between the current 
psychiatric diagnosis and service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Specifically, the November 1997 VA 
examiner did not relate her diagnosis to service.  In fact, 
other VA mental health outpatient records noted the veteran's 
childhood abuse in connection with her depression.  The 
veteran's opinion as to the etiology of her psychiatric 
disorder is not competent evidence needed to establish 
service connection.  Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for a psychiatric 
disorder (other than PTSD).  38 U.S.C.A. § 5107; see also 
Gilbert, supra.

III.  Urticaria and angioedema, to include light sensitivity, 
including as due to undiagnosed illness

The evidence shows that the veteran's allergic-type and 
associated complaints are diagnosed as urticaria and 
angioedema with light sensitivity.  Because the complaints 
are attributed to a known diagnosis, the presumption of 
service connection is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

Service connection for urticaria and angioedema is also not 
warranted on a direct basis.  Service medical records are 
devoid of any complaints or diagnosis for urticaria or 
angioedema.  The initial diagnosis of angioedema is shown 
after service in March 1992.  In an August 1994 VA treatment 
note, the physician noted that the veteran developed 
urticaria in July 1993.  38 C.F.R. § 3.303(b).  Moreover, 
there is no competent evidence of a nexus relating her 
current disability to service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  The treatment record dated in 
July 1993 noted a question as to the etiology of her 
disability.  An August 1994 statement from the head nurse at 
Emory University Hospital states that the veteran has had 
allergic-type reactions since her return from service in 
Saudi Arabia.  This statement establishes only that symptoms 
occurred after service; it does not provide the required 
causal nexus to service. Id.  Again, the veteran's personal 
opinion that the disability is related to service is not 
competent evidence of a nexus.  Espiritu, 
2 Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for urticaria and angioedema, to include sensitivity to 
light.  38 U.S.C.A. § 5107; see also Gilbert, supra.

IV.  Degenerative joint disease of the right hip, including 
as due to undiagnosed illness

The veteran has a current diagnosis of degenerative joint 
disease of the right hip, confirmed by X-ray, as noted in the 
March 1996 VA examination report.  Because the disability is 
attributed to a known clinical diagnosis, the presumption of 
service connection is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

In addition, the Board notes that there is no evidence of 
right hip degenerative joint disease until March 1996, years 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).    

Service connection for degenerative joint disease is also not 
warranted on a direct basis.  Service medical records are 
negative for findings of degenerative joint disease of the 
right hip.  The first indication of the disability in the 
record is not until the March 1996 VA examination noting mild 
degenerative changes of the right hip.  38 C.F.R. § 3.303(b).  
Also, there is no competent medical evidence of a nexus 
between the right hip degenerative joint disease and service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  As 
discussed above, the veteran's personal opinion regarding the 
etiology of the disorder is not competent evidence.  
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for degenerative joint disease of the right hip.  
38 U.S.C.A. § 5107; see also Gilbert, supra.

V.  Generalized joint pain, including as due to undiagnosed 
illness

The RO denied service connection for generalized joint pain.  
However, the record also shows complaints of specific joints.  

Service medical records reflect that in January 1991, the 
veteran complained of bilateral and arch pain when wearing 
boots.  She was given arch support and the pain seems to have 
resolved.  The redeployment examination in March 1991 shows 
normal feet and no reported history of foot trouble.  
Thereafter, there are no complaints of arch pain.  The Board 
finds that this evidence does not reflect the "chronic 
disability" required for service connection under 38 C.F.R. 
§ 3.317.

For purposes of direct service connection, the Board finds no 
competent evidence of a current arch disability.  Brammer, 3 
Vet. App. at 225.  Although there is post-service evidence of 
a right ankle injury, there is no evidence of ankle 
complaints in service.  In addition, there is no competent 
evidence of a current right ankle disorder. Id.    

The veteran has also complained of knee pain.  Service 
medical records are negative for complaints, diagnosis, or 
treatment of a knee disorder.  The March 1991 redeployment 
examination report shows normal lower extremities.  At the 
March 1996 VA examination, the veteran complained of knee 
pain and swelling on occasion and reported one instance of 
positive rheumatoid factor.  Physical examination at that 
time was completely normal.  The diagnosis included history 
of bilateral knee arthralgia.  X-rays of the right knee were 
normal; X-rays of the left knee multiple small ossific 
densities in the subcutaneous tissues in the left knee (the 
significance of these were unknown to the examiner).  The 
Board finds no other evidence reflecting knee complaints or 
treatment.  Based on this evidence, the Board finds 
insufficient evidence of chronic disability for purposes of 
service connection 38 C.F.R. § 3.317.  

Service connection on a direct basis is also unwarranted 
because there is no evidence of a current knee disability.  
Brammer, 3 Vet. App. at 225.  The veteran has a diagnosis of 
bilateral knee arthralgia.  Arthralgia is defined as pain in 
a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).    

Complaints of back pain have also been noted, but again, only 
after service.  The examination in March 1991 reflects a 
normal spine/musculosketal system with no reported history of 
back problems.  Private medical records show that the veteran 
suffered a work-related back injury in December 1991.  
However, service connection under 38 C.F.R. § 3.317 is not 
applicable if there is affirmative evidence that the claimed 
disability was caused by a supervening event.  38 C.F.R. 
§ 3.317(c)(2).  The December 1991 post-service injury clearly 
represents a supervening event.  Similarly, service 
connection on a direct basis is not warranted because the 
only evidence of back injury is after service.    

As for all other joints, on the Report of Medical History 
dated in December 1990 and March 1991, the veteran indicated 
swollen or painful joints.  The Board emphasizes that the 
December 1990 report reflects a history of joint problems 
before the veteran's service in Southwest Asia.  In addition, 
the March 1996 and November 1997 VA examinations found no 
joint abnormalities.  The Board finds no other evidence 
reflecting complaints or treatment relating to joint pain.  
Based on this evidence, the Board finds insufficient evidence 
of chronic disability for purposes of service connection 
38 C.F.R. § 3.317.  As for direct service connection, the 
Board finds no evidence of a current disability for 
compensation purposes.  Brammer, 3 Vet. App. at 225.  
Therefore, service connection on a direct basis also fails.  

Again, the Board emphasizes that the veteran's personal 
opinion as to the existence and etiology of any alleged joint 
disability is not competent evidence for purposes of 
establishing service connection. Espiritu, 2 Vet. App. at 
494.  

In sum, the Board finds that the preponderance of the 
evidence is against service connection for generalized joint 
pain.  38 U.S.C.A. § 5107; see also Gilbert, supra.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder (other than 
PTSD), including as due to undiagnosed illness, is denied.

Service connection for urticaria and angioedema, including 
light sensitivity, including as due to undiagnosed illness, 
is denied.

Service connection for degenerative joint disease of the 
right hip, including as due to undiagnosed illness, is 
denied. 

Service connection for generalized joint pain, including as 
due to undiagnosed illness, is denied.



____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


